OPINION AND ORDER
PER CURIAM.
In 1968 AMF installed a prototype computerized cash register at McDonald’s of Elk Grove, Inc. (hereinafter Elk Grove), a wholly owned subsidiary of McDonald’s Corporation of Elk Grove, Illinois. The prototype was installed for the principal purpose of demonstrating the product to Elk Grove and other subsidiaries and franchisees of McDonald’s and adapting it to accommodate a McDonald’s restaurant operation. McDonald’s Corporation and certain of its subsidiaries and franchisees placed orders for similar cash registers with AMF, but later cancelled the orders because of problems Elk Grove experienced with the prototype.
Commencing in 1972 AMF filed a series of actions against McDonald’s and its subsidiaries and franchisees alleging the wrongful cancellation of their agreements to purchase the computerized cash registers. Defendants assert in defense that the orders were cancelled because the prototype installed at Elk Grove could not be made to operate properly after extended efforts by AMF. In addition to the contract actions brought by AMF, Elk Grove has brought an action against AMF in the Northern District of Illinois to recover the purchase price of the prototype plus compensatory damages, alleging that the prototype installed at its place of business experienced numerous mechanical, electrical and technological failures, did not perform as warranted and caused serious disruption of its business.
Elk Grove moves the Panel for an order transferring all actions to the Northern District of Illinois for coordinated or consolidated pretrial proceedings. At the time of the Panel hearing to consider transfer of these actions to *1405a single district under Section 1407, only AMF opposed Elk Grove’s motion. Subsequent to the hearing, however, the court for the Southern District of New York ordered the AMF action against McDonald’s, which was pending in that district, transferred under 28 U.S.C. § 1404(a) to the Northern District of Illinois for all purposes. As a result of this order, AMF has formally notified the Panel and all parties concerned that it has withdrawn its opposition to the Elk Grove motion.
Upon the basis of the papers filed and the hearing held, we find that these actions involve substantial common questions of fact and that transfer of all actions to a single district for coordinated or consolidated pretrial proceedings will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. Since the vast majority of the common discovery will concern the operation of the prototype unit installed at Elk Grove’s place of business in Illinois and since all parties now favor transfer of these actions to the Northern District of Illinois under Section 1407, we find that that district is the most appropriate transferee forum for this litigation.
It is therefore ordered that all actions on the attached Schedule A pending in districts other than the Northern District of Illinois be, and the same hereby are, transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable Richard W. McLaren for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district.
SCHEDULE A
Northern District of Illinois
McDonald’s of Elk Grove, Inc. v. AMF, Inc. Civil Action No. 72 C 1743
AMF Inc. v. McDonald’s Corp. Civil Action No. 73 C 1376
Middle District of Pennsylvania
AMF Inc. v. Lawrence R. Scheel, Jr., et al. Civil Action No. 73-10
Northern District of Ohio
AMF Inc. v. The Triskett Co. Civil Action No. C72-1190
AMF Inc. v. Talmadge Park, Inc. Civil Action No. C72-395
AMF Inc. v. Orvin’s Inc. Civil Action No. C72-1189
Eastern District of Michigan
AMF Inc. v. Warren & Hadley, Inc. Civil Action No. 39426
AMF Inc. v. Dewbo, Inc. Civil Action No. 39427